 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 SURENDER SINGH,

 9                    Petitioner,                        Case No. C19-581-RAJ

10          v.                                           ORDER OF DISMISSAL

11 ICE FIELD OFFICE DIRECTOR,

12                    Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
     United States Magistrate Judge, and the balance of the record, and Court finds and ORDERS:
15
            1.     The Report and Recommendation is ADOPTED.
16
            2.     The Government’s motion to dismiss, Dkt. 6, is GRANTED.
17          3.     Petitioner’s habeas petition is DENIED.
            4.     This action is DISMISSED without prejudice.
18
            5.     The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
19
            DATED this 20th day of August, 2019.
20

21

22                                                      A
23                                                      The Honorable Richard A. Jones
                                                        United States District Judge

     ORDER OF DISMISSAL- 1
